Citation Nr: 0004257	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-04 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, 
characterized by sleep problems, fatigue and mood swings, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for right breast 
swelling, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding of the 
gums, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sinus disorder 
with headaches, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for stiff and aching 
joints, to include as due to an undiagnosed illness.




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran has an unverified period of 
active service from January 1987 to May 1987; and a verified 
period of active service from December 1990 to July 1991, 
which includes service in Southwest Asia from January 14, 
1991 to June 25, 1991. 


FINDINGS OF FACT

1.  The veteran served in the Persian Gulf during the Persian 
Gulf War.

2.  The veteran's sleep disorder, characterized by sleep 
problems, fatigue and mood swings, has been attributed to 
known clinical diagnoses, dyssomnia not otherwise specified 
and primary insomnia; and no medical evidence has related 
this disability to the veteran's periods of active service.

3.  The veteran's right breast swelling has been attributed 
to a known clinical diagnosis, gynecomastia; and no medical 
evidence has related this disability to the veteran's periods 
of active service.

4.  The veteran's bleeding of the gums has been attributed to 
a known clinical diagnosis, dental pyorrhea; and no medical 
evidence has related this disability to the veteran's periods 
of active service.

5.  There is no objective medical evidence which tends to 
show the veteran suffers from a sinus disorder with 
headaches, to include as a manifestation of a chronic 
undiagnosed disorder.

6.  There is no objective medical evidence which tends to 
show the veteran suffers from stiff and aching joints, to 
include as a manifestation of a chronic undiagnosed disorder.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a sleep disorder, characterized as sleep problems, 
fatigue and mood swings, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for right breast swelling, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for bleeding of the gums, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The veteran's claim of entitlement to service connection 
for a sinus disorder with headaches, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for stiff and aching joints, to include as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, although the 
veteran's service medical records are mentioned in the 
December 1997 rating decision and the February 1998 statement 
of the case, the service medical records are currently 
unavailable, as per electronic correspondence between the 
Board and the RO dated January and February 2000.  While the 
absence of the veteran's service medical records is clearly 
not helpful to his claims, the absence of those records does 
not preclude the granting of service connection.

I.  The Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1999).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
12 Vet. App. 296 (1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117 (West 
1991); 38 C.F.R. § 3.317 (1999).  The veteran's service 
records document that he had active service in Southwest Asia 
from January to June of 1991.  Hence, the veteran is a 
Persian Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest either during active military 
service in the Southwest Asia theater of operation during the 
Persian Gulf War or manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1) (1999). Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
should be considered "chronic" for purposes of adjudication.  
See 38 C.F.R. § 3.317(a)(3).

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and lay statements 
from individuals who establish that they are able from 
personal experience to make their observations or statements.  
See Compensation for Certain Undiagnosed Illnesses, 60 Fed. 
Reg. 6660, 6663 (1995).  To fulfill the requirement of 
chronicity, the illness must have persisted for a period of 
six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).




II.  Sleep Disorder, Characterized by 
Sleep problems, Fatigue and Mood Swings.
 
With respect to the evidence of record, medical records from 
the Salisbury VA Medical Center (VAMC) dated from September 
1993 to November 1994 contain September 1993 notations 
showing the veteran complained of having problems with his 
sleep.  In addition, medical records from the Asheville VAMC 
dated from March 1994 to December 1994 contain July 1994 
notations indicating the veteran complained of decreased 
energy since coming back from the Persian Gulf.  Upon 
examination, he was found to be anemic and neutropenic and 
was referred for further evaluation; however, upon further 
evaluation, the examiner doubted the veteran had any 
diseases, although mild constitutional neutropenia was deemed 
a possibility.

A June 1994 VA examination report notes the veteran 
complained of lack of energy and sleep problems (sleeping 
only five to five and a half hours per night) for the prior 
six months.  The veteran further reported that, prior to his 
service in the Persian Gulf, he had all the required 
immunizations and took nerve-gas pills which caused him 
temporary nausea.  Upon examination, the veteran was 
diagnosed with a sleep disorder, not elsewhere classified, 
and fatigue with a normal exam; the examiner also noted the 
veteran did not present evidence of any diseases known to be 
related to Persian Gulf service.

A March 1997 VA examination report reveals the veteran 
reported he slept between three and four hours per night.  At 
the time of the examination, he was alert and cooperative, 
and did not have loose associations, flight of ideas, or 
bizarre motor movements or tics.  His mood was pleasant and 
calm with appropriate affect, and no hallucinations, ideas of 
reference or suspiciousness.  He was oriented times three, 
had good remote and recent memory, and had adequate insight, 
judgment, and intellectual capacity.  The veteran was 
diagnosed with dyssomnia not otherwise specified, and was 
referred for a sleep center for a diagnostic evaluation to 
determine the etiology of his complaints.  However, following 
the diagnostic evaluation, in an October 1997 
polysomnographic report from the North Carolina Baptist 
Hospitals, he was found to have had a normal overnight sleep 
polysomnogram, with a sleep pattern suggestive of a primary 
insomnia problem or significant subjective component. 

Lastly, a November 1997 VA hematologic examination report 
notes the veteran had a history of anemia.  And, a November 
1997 VA mental disorders examination report notes that the 
veteran was alert, cooperative and oriented times three 
during the examination, and that at that time he did not 
present evidence of a psychiatric disorder.

As noted above, service connection may be granted under 38 
C.F.R. § 3.317 only for disabilities due to undiagnosed 
illnesses attributed to service in Southwest Asia during the 
Persian Gulf War.  In this regard, in Sabonis v. Brown, 6 
Vet. App. 426 (1994), the Court held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied, or the appeal to 
the Board terminated because of the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Since the veteran's sleep 
problems have been attributed to known clinical diagnoses 
(dyssomnia not otherwise specified as per the March 1997 VA 
examination report, and primary insomnia as per the October 
1997 polysomnographic report from the North Carolina Baptist 
Hospitals), the Board finds that service connection may not 
be established by reliance on the regulatory presumption 
under 38 C.F.R. § 3.317.  As such, service connection can 
only be established with proof of actual direct service 
connection.  See 38 U.S.C.A. §§ 1113(b), 1116 (West 1991); 
see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir 1994) 
(when a veteran is not found to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be granted on a direct basis).

The veteran, however, has also failed to present medical 
evidence showing that his sleep disorder, characterized by 
sleep problems, fatigue and mood swings, had its onset in 
service.  In this respect, the Board notes that the first 
documented complaints of sleep problems is found in the 
September 1993 medical notations from the Salisbury VAMC, 
which are dated more than two years after the veteran's 
separation from active service.  The Board emphasizes, 
moreover, that no medical evidence or opinion has been 
submitted which demonstrates that the veteran's current sleep 
disorder is related to his active service.  The Board 
observes that medical evidence includes commentary that the 
veteran began having problems with his sleep after he 
returned from the Persian Gulf; however, evidence linking the 
veteran's claimed disorder to his service, which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute a 
competent medical opinion of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  As such, commentary 
by the veteran regarding sleep disturbances secondary to his 
service does not constitute competent evidence of a nexus 
between his current sleep disorder and his period of active 
service.

The only evidence indicating that the veteran's sleep 
disorder, characterized as sleep problems, fatigue and mood 
swings, is related to his service are lay statements by the 
veteran, Johnnie Mae Gaither Flowers, and Rhonda S. Willis, 
which tend to indicate that the veteran's symptoms are 
related to his service in the Persian Gulf.  However, where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that any of these individuals 
possess the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of the 
claimed disorder, their statements standing alone cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. 
App. at 93).  Specifically, the veteran has failed to satisfy 
an essential element necessary to well ground his claim, 
which is the existence of a nexus between the claimed 
disorder and the veteran's active service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In conclusion, as the veteran's sleep disorder has been 
attributed to known clinical diagnoses of dyssomnia not 
otherwise specified and primary insomnia; and in the absence 
of competent supporting evidence showing that the claimed 
sleep disorder had its onset in service, or is related to a 
presumptive disorder/became manifest within a presumptive 
period, the veteran's claim of service connection for a sleep 
disorder, to include as due to an undiagnosed illness, must 
be denied as not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(1999).

III.  Right Breast Swelling, Characterized as
Gynecomastia of the Right Breast.

Medical records from the Salisbury VAMC dated from September 
1993 to November 1994 contain September 1993 notations 
showing the veteran had a mass on the right breast which was 
first noted by the veteran in June 1991.  He reported the 
mass increased in size and was painful, but later decreased 
in size and the pain resolved.  At the time of the 
examination, however, the veteran did not have nipple 
drainage, and was not taking medication or had undergone 
surgery.  He was evaluated by a surgeon, but no definite 
diagnosis was rendered at that time.  In addition, November 
1993 notations indicate the veteran was diagnosed with benign 
gynecomastia, January 1994 notations show his gynecomastia 
was resolving, and February 1994 and July 1994 notations 
reveal further evaluations of his right breast mass yielded 
additional diagnoses of benign gynecomastia.   

A June 1994 VA general examination report notes the veteran 
reported he had all immunizations required by the military 
and took nerve-gas pills prior to his service in the Persian 
Gulf.  He was diagnosed at that time with right gynecomastia 
with no evidence of any disease know to be related to Persian 
Gulf service. 

A September 1994 VA examination report notes he had very 
modest fullness of the right breast with a very slight amount 
of palpable breast tissue, but his left breast appeared to be 
normal.  June 1994 endocrine studies performed on the veteran  
were discussed and deemed to have yielded normal results.  
The veteran was diagnosed with very mild gynecomastia of no 
significance; his undetectable beta HGC was deemed normal, 
his lower than normal prolactin was deemed not indicative of 
any known medical problems, and his LH elevation was deemed 
very trivial and not clinically relevant.  Finally, a 
November 1997 VA mammary examination report further notes a 
diagnosis of right gynecomastia.

After a review of the evidence, the Board finds that, since 
the veteran's right breast swelling has been attributed to a 
known clinical diagnosis (right gynecomastia), service 
connection may not be established by reliance on the 
regulatory presumption under 38 C.F.R. § 3.317.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As such, service 
connection can only be established with proof of actual 
direct service connection.  See 38 U.S.C.A. §§ 1113(b), 1116 
(West 1991); see also Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir 1994).

In this regard, the veteran has also failed to present 
medical evidence showing that his right breast swelling or 
right breast gynecomastia had its onset in service.  As well, 
the Board notes that the first documented complaints of right 
breast swelling is found in the September 1993 medical 
notations from the Salisbury VAMC, which are dated more than 
two years after the veteran's separation from active service.  
The Board emphasizes, moreover, that no medical evidence or 
opinion has been submitted which demonstrates that the 
veteran's currently diagnosed right gynecomastia is related 
to his active service.  The Board observes that medical 
evidence includes commentary that the veteran's first noted a 
right breast mass in June 1991 after he returned from the 
Persian Gulf; however, evidence linking the veteran's claimed 
disorder to his service, which is simply information recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute a competent medical 
opinion of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 407, 409 (1995).  As such, commentary by the veteran's 
regarding any right breast mass(es) secondary to his service 
does not constitute competent evidence of a nexus between the 
current diagnosis of right breast gynecomastia and his period 
of active service.

The only evidence indicating that the veteran's right breast 
swelling is related to his service are lay statements by the 
veteran, which tend to indicate that the veteran's symptoms 
are related to his service in the Persian Gulf.  The Board 
notes, however, that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possess the medical training and expertise necessary 
to render an opinion as to either the cause or diagnosis of 
the claimed disorder, his statements standing alone cannot 
serve as a sufficient predicate upon which to find the claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. 
App. at 93).  Specifically, the veteran has failed to satisfy 
an essential element necessary to well ground his claim, 
which is the existence of a nexus between the claimed 
disorder and the veteran's active service.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In conclusion, as the right breast swelling has been 
attributed to a known clinical diagnosis of right breast 
gynecomastia; and in the absence of competent supporting 
evidence showing that the claimed right breast swelling had 
its onset in service, or is related to a presumptive 
disorder/became manifest within a presumptive period, the 
veteran's claim of service connection for right breast 
swelling, to include as due to an undiagnosed illness, must 
be denied as not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(1999).

IV.  Bleeding of the Gums, Characterized as Dental Pyorrhea.

Medical records from the Salisbury VAMC dated between 
September 1993 and November 1994 contain September 1993 
notations indicating the veteran reported gum bleeding for 
two or three weeks.  In addition, a June 1994 VA general 
examination report notes the veteran once again complained of 
gum bleeding.  However, upon examination, he was diagnosed 
with dental pyorrhea with no evidence of a disease known to 
be related to Persian Gulf service.

After a review of the evidence, the Board finds that since 
the veteran's bleeding of the gums has been attributed to a 
known clinical diagnosis (dental pyorrhea), the Board finds 
that service connection may not be established by reliance on 
the regulatory presumption under 38 C.F.R. § 3.317.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, 
service connection can only be established with proof of 
actual direct service connection.  See 38 U.S.C.A. §§ 
1113(b), 1116 (West 1991); see also Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir 1994).

The veteran, however, has also failed to present medical 
evidence showing that his bleeding of the gums or dental 
pyorrhea had its onset in service.  In this respect, the 
Board notes that the first documented complaints of gum 
bleeding is found in the September 1993 medical notations 
from the Salisbury VAMC, which are dated more than two years 
after the veteran's separation from active service.  The 
Board emphasizes, moreover, that no medical evidence or 
opinion has been submitted which demonstrates that the 
veteran's currently diagnosed dental pyorrhea is related to 
his active service.  The Board observes that medical evidence 
includes commentary that the veteran first noted gum bleeding 
after he returned from the Persian Gulf; however, evidence 
linking the veteran's claimed disorder to his service, which 
is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute a competent medical opinion of the required 
nexus.  See LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  
As such, commentary by the veteran regarding any gum bleeding 
secondary to his service does not constitute competent 
evidence of a nexus between the current diagnosis of dental 
pyorrhea and his period of active service.

The only evidence indicating that the veteran's gum bleeding 
is related to his service are lay statements by the veteran, 
which tend to indicate that the veteran's symptoms are 
related to his service in the Persian Gulf.  The Board notes, 
however, that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of the 
claimed disorder, his statements standing alone cannot serve 
as a sufficient predicate upon which to find the claim for 
service connection to be well grounded.  See Heuer v. Brown, 
7 Vet. App. 379, 384 (1995) (citing Grottveit, 5 Vet. App. at 
93).  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the claimed disorder and 
the veteran's active service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Thus, as the veteran's bleeding of the gums has been 
attributed to a known clinical diagnosis of dental pyorrhea; 
and in the absence of competent supporting evidence showing 
that the claimed bleeding of the gums had its onset in 
service, or is related to a presumptive disorder/became 
manifest within a presumptive period, the veteran's claim of 
service connection for bleeding of the gums, to include as 
due to an undiagnosed illness, must be denied as not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (1999).

V.  Sinus Disorder with Headaches.

Medical records from the Salisbury VAMC dated from September 
1993 to November 1993 contain September 1993 notations 
showing the veteran reported sinus problems after he returned 
from Saudi Arabia.  His symptoms consisted of year-round 
nasal congestion with post-nasal dripping and sore throat.  
At that time, the veteran reported taking decongestants, and 
having had epistaxis and frontal headaches.  He also reported 
he was involved in a car accident at the age of 11 where he 
sustained a blow to the head.  Upon x-ray examination, he 
presented evidence of well developed and aerated paranasal 
sinuses with no evidence of sinusitis, and slight deviation 
of the nasal septum to the left.

In addition, a November 1997 VA examination report notes the 
veteran complained he developed sinusitis after returning 
from Saudi Arabia in 1991.  He also noted he had problems 
breathing, headaches, and purulent discharge.  However, upon 
examination, he did not have obstruction of the nares, and 
was diagnosed with chronic sinusitis by history.

In this case, the veteran claims entitlement to service 
connection for a sinus disorder with headaches, to include as 
due to an undiagnosed illness.  In this regard, the Board 
notes that, although the veteran has reported sinus related 
symptomatology, including nasal congestion and dripping, sore 
throat and headaches, the medical evidence does not show the 
veteran has in fact being treated for or diagnosed with a 
sinus disorder with headaches.  Specifically, the Board finds 
that there is no objective medical evidence which tends to 
show the veteran suffers from the manifestations of a chronic 
undiagnosed illness involving sinus problems with headaches.  
Thus, as there is no objective evidence perceptible to an 
examining physician, or other non-medical indicators that are 
capable of independent verification, the criteria for 
establishing entitlement to service connection for a sinus 
disorder with headaches under 38 C.F.R. § 3.317 have not been 
met and the veteran's claim for that benefit under this 
section must be denied.

Additionally, the Board finds that the veteran has not 
submitted any medical evidence showing that he currently 
suffers from a sinus disorder with headaches which is 
otherwise related to his period of service.  Specifically, 
the veteran has failed to satisfy an essential element 
necessary to well ground his claim, which is the existence of 
a disability of service origin.  A well-grounded claim must 
be supported by evidence, not merely allegations.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Furthermore, the 
Board finds the evidence does not show that the veteran's 
claimed sinus disorder with headaches is related to a 
presumptive disorder/became manifest within a presumptive 
period.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

In the absence of competent medical evidence to support the 
claim of service connection for a sinus disorder with 
headaches, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  
38 U.S.C.A. § 5107(a).  

VI.  Stiff and Aching Joints.

Medical records from the Salisbury VAMC dated from September 
1993 to November 1994 contain September 1993 notations 
indicating that a musculoskeletal evaluation of the veteran 
showed his right arm was in a cast secondary to a work-
related injury; otherwise, he did not present evidence of 
abnormalities, and had a normal range of motion of other 
joints.  Additionally, December 1993 notations show he 
complained of joint pain, including bilateral knee and ankle 
pain, but did not have joint swelling or redness, and had a 
full range of motion.

Furthermore, a June 1994 VA examination report notes that, 
upon x-ray examination, he had slight rotatory scoliosis of 
the lumbar spine, with no right knee or ankle pathology 
noted.  And, although he complained of aching in the right 
knee and ankle, during the physical examination he was able 
to squat to the floor and come up without difficulty.  His 
knee and ankle range of motion was within normal limits, and 
he was deemed to have stable joints.  Moreover, the veteran 
reported occasional lumbar spine spasms.  Upon physical 
examination, his range of motion of the lumbar spine was 
backward flexion to 15 degrees, forward flexion to 90 
degrees, right and left lateral flexion to 30 degrees, and 
right and left lateral rotation to 25 degrees.  In this 
respect, the Board notes that the examination report does not 
contain any indication that the veteran was found to have any 
joint abnormalities either related to his Persian Gulf 
service, or otherwise related to his active service.  As 
well, other than the veteran's reported complaints of painful 
joints, the VA examination report is negative for any 
objective medical findings addressing the veteran's 
subjective complaints of pain. 

After a review of the evidence, the Board finds that, 
although the veteran has reported stiff and aching joints, 
the medical evidence does not show the veteran has in fact 
being treated for or diagnosed with a joint disorder.  Simply 
stated, there is no objective evidence which tends to show 
the veteran suffers from the manifestations of a chronic 
undiagnosed joint disorder characterized by stiff and aching 
joints.  Thus, as there is no objective evidence perceptible 
to an examining physician, or other non-medical indicators 
that are capable of independent verification, the criteria 
for establishing entitlement to service connection for stiff 
and aching joints under 38 C.F.R. § 3.317 have not been met 
and the veteran's claim for that benefit under this section 
must be denied.

Additionally, the Board finds that the veteran has not 
submitted any medical evidence showing that he currently 
suffers from a joint disorder which is otherwise related to 
his period of service.  Specifically, the veteran has failed 
to satisfy an essential element necessary to well ground his 
claim, which is the existence of a disability of service 
origin.  A well-grounded claim must be supported by evidence, 
not merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Furthermore, the Board finds the evidence 
does not show that the veteran's claimed joint disorder, 
characterized as stiff and aching joints, is related to a 
presumptive disorder/became manifest within a presumptive 
period.  See 38 C.F.R. §§ 3.307, 3.309 (1999).

In the absence of competent medical evidence to support the 
claim of service connection for stiff and aching joints, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  38 U.S.C.A. § 5107(a).  

VII.  Conclusion.

As noted above, the Board has taken into consideration the 
various statements submitted by the veteran, Rhonda S. 
Willis, and Johnnie Mae Gaither Flowers tending to link the 
veteran's claimed disorders to his service.  While the Board 
acknowledges the sincerity of these statements, the Board 
notes that none of these individuals, as lay persons, are 
qualified to offer a medical opinion regarding the etiology 
of the claimed disorders and/or are qualified to fulfill the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra). 

Furthermore, the Board is not aware of any circumstances in 
this case which would put VA on notice that relevant evidence 
may exist or could be obtained, which, if true, would make 
the claim on appeal "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  The Board 
recognizes that these issues are being disposed of in a 
manner that differs from that employed by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims, as alleged on direct and 
presumptive bases, are not well grounded.  However, the Court 
has held that when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 425, 432 
(1996). 

The Board also views the above discussion as sufficient to 
inform the veteran of the evidence necessary to present well-
grounded claims for the benefits sought, and the reasons why 
the current claims must fail.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  
















ORDER

In the absence of evidence of a well-grounded claim, service 
connection for a sleep disorder, characterized by sleep 
problems, fatigue and mood swings, to include as due to an 
undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for right breast swelling, to include as due to an 
undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for bleeding of the gums, to include as due to an 
undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a sinus disorder with headaches, to include as 
due to an undiagnosed illness, is denied.

In the absence of evidence of a well-grounded claim, service 
connection for stiff and aching joints, to include as due to 
an undiagnosed illness, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

